By the Court.
By the 34th section of the statute, (Rev. Laws, 363) it is declared, that an attachment out of this Court, or a Court of Common Pleas, shall be a supersedeas to all attachments issued by a Justice of the peace, undetermined at the time of serving such writ. In the case stated, it appears, that the Justice proceeded to judgment, after the attachment at the suit of Hoy, in this Court, had been served. The judgment must therefore be reversed. The Justice had no right to proceed to *321judgment. His authority was at an end. Nor did the subsequent decision of this Court setting aside the attachment issued out of the same, revive the suit before the Justice. Even if the judgment had been entered by the Justice before the attachment out of this Court had been served, he could not after the latter writ had been quashed, have issued execution on such judgment. But in this case, there was no lawful judgment on which execution could be issued. Both the judgment and execution must therefore be reversed and set aside.

Judgment reversed cmd execution set aside.